        Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 1 of 12




Jordan K. Cameron (12051)
 jcameron@djplaw.com
DURHAM JONES & PINEGAR, P.C.
3301 N Thanksgiving Way, Suite 400
Lehi, Utah 84043
Telephone: (801) 375-6600
Fax: (801) 375-3865

Attorneys for Plaintiff XMission, L.C.

                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



 XMISSION, L.C., a Utah company,                       RESPONSE TO MOTION FOR STAY
                                                          PENDING APPEAL [ECF 73]
          Plaintiff,

 vs.

 CLICK SALES, INC (dba CLICKBANK), a
 Delaware Corporation, DOES 1-20,                    Case No.: 2:17cv01287 EJF

          Defendants.                                Judge Dale A. Kimball


         COMES NOW Plaintiff XMission, L.C. (“XMission”), and respectfully submits this

Response to Motion for Stay Pending Appeal [ECF 73].

                                           ARGUMENT

   I.       LEGAL STANDARD

         Courts considers four factors in determining whether to grant a stay pending appeal: “[1]

the likelihood of success on appeal; [2] the threat of irreparable harm if the stay or injunction is

not granted; [3] the absence of harm to opposing parties if the stay or injunction is granted; and

[4] any risk of harm to the public interest.” McClendon v. City of Albuquerque, 79 F.3d 1014,

1020 (10th Cir. 1996). If the last three factors—known as the “harm factors”—weigh strongly in
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 2 of 12




Defendants favor, the Court may relax the standard of likelihood of success by asking whether

the Defendant’s appellate questions are “so serious, substantial, difficult and doubtful as to make

the issue ripe for litigation and deserving of more deliberate investigation.” Kobach v. U.S.

Election Assistance Com’n, 2014 WL 1806703, * 1 (D. Kan. May 7, 2014). However, Defendant

bears the burden of demonstrating that a stay is appropriate under the circumstances. Nken v.

Holder, 556 U.S. 418, 433–34 (2009). Moreover, while the above factors inform the Court’s

decision, granting a stay is “entirely discretionary.” Kobach, 2014 WL 1806703 at *1 (citing

Law v. NCAA, 134 F.3d 1025, 1030 (10th Cir. 1998).

   II.        A STAY OF THE COURT’S PRELIMINARY INJUNCTION IS NOT
              APPROPRIATE

         While the purpose of a stay pending appeal is to preserve the status quo, preserving the

status quo in this case means allowing Defendant to continue to inundate XMission and its

customers with hundreds, if not thousands, of spam emails in violation of the federal CAN-

SPAM Act, which emails XMission has demonstrated have caused (and will likely continue to

cause) irreparable harm to it. As described further below, Defendant cannot satisfy its burden on

any of the four stay factors. Therefore, the Court should not enter a stay allowing Defendant to

continue to blatantly violate federal law.

         A.     Defendant does not face any irreparable injury because the Injunction
                merely requires that Defendant comply with the law.

         Defendant’s claims that it will be irreparably harmed by the Injunction because it violates

the First Amendment and improperly subjects Defendant to contempt sanctions have no merit.

The Court addressed Defendant’s First Amendment argument in its Order, properly finding that

“[Defendant’s] free speech is not infringed by an injunction that merely enforces the provisions


                                                  2
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 3 of 12




of the CAN-SPAM Act.” See ECF 19. In short, Defendant’s illegally sent commercial emails are

not afforded protection by the First Amendment.

       To this point, Defendant sets forth the novel argument that XMission is not allowed to

opt-out of receiving Defendant’s emails on behalf of its customers, rendering Defendant’s emails

legal and constitutionally protected. See ECF 9–10. Yet it provides no authority supporting this

unreasonable interpretation of the Act. Defendant cites to F.T.C. v. Mainstream Marketing

Services., Inc. for its proposition that each email recipient is required to choose for themselves to

opt-out of receiving Defendant’s emails. See ECF 73 at 9–10. However, its reliance on this case

is misplaced, as the case’s ultimate holding supports the opposite conclusion. In Mainstream

Marketing, the Court analyzed the constitutionality of new FTC regulations establishing a federal

do-not-call registry. 345 F.3d 850, 853–854 (10th Cir. 2003). Private citizens could have their

names placed on this registry and the FTC, in turn, would prohibit any telemarketers from

contacting them. See id. While the Tenth Circuit did mention in its analysis that restrictions on

commercial speech depend “in part on the existence of private choice,” it ultimately held that

these regulations did not violate the First Amendment. Id. at 855, 860. Although, under the FTC

regulations, citizens did not decide against receiving calls from each telemarketer individually,

the Court reasoned that invoking the help of the do-not-call registry “provide[d] an element of

private choice.” See id. at 860.

       Similarly here, XMission customers invoke the help of XMission and its spam mitigation

practices by granting XMission the authority to opt-out of receiving emails on their behalf,

providing the requisite “private choice.” See XMission Terms of Service,

https://xmission.com/legal_terms (last accessed May 15, 2019). Moreover, XMission customers


                                                  3
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 4 of 12




have the choice to opt-out from XMission’s spam mitigations services. See id. (“If you do not

wish to have your email address(es) included in the SPAM mitigation effort, it is your

responsibility to contact XMission . . . and opt-out.”). In other words, XMission customers

exercise their personal choice regarding their desire to globally opt-out from spam email, or to

receive it and address it on their own. None of the emails in question were sent to customers who

elected not to participate in XMission’s suppression services.

       Even accepting Defendant’s argument as true, it would not be dispositive to this issue.

XMission has presented evidence—which the Court relied on in granting in the injunction—that

Defendant’s emails violate the CAN-SPAM Act in other ways, including using false header

information. Therefore, Defendant’s emails would still not be protected by the First Amendment.

       Regarding Defendant’s second argument that the Injunction’s terms are overly vague,

Rule 65(d) “requires only that the enjoined conduct by described in reasonable, not excessive,

detail—particularly in cases . . . when overly precise terms would permit the very conduct sought

to be enjoined.” See Clear One Commmunications, Inc. v. Chiang, 670 F. Supp. 2d 1248, 1282–

83 (D. Utah 2009). The Court’s Injunction gives a simple and clear instruction for Defendant and

its affiliates to cease sending commercial emails to XMission customers in violation of CAN-

SPAM. Defendant insists that this instruction is overly vague because it “does not specify in

reasonable detail any means by which Click Sales can comply.” See ECF 73 at 12. However, it is

not the Court’s duty to give parties step-by-step instructions on how to comply with its orders.

Defendant’s argument that it has no control over its affiliates is equally unavailing. This situation

is analogous to an injunction preventing a company to take certain actions. Certainly, the

company does not have literal control over all of its employees’ behavior, and the employees can


                                                 4
        Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 5 of 12




violate the terms of an injunction if they so choose. However, the company is not absolved from

compliance with court orders; it must impose regulations and disciplinary action to ensure

compliance. Similarly, Defendant is responsible for ensuring that its employees, affiliates, and all

those acting in concert with it adhere to the Injunction—or otherwise cease affiliation with those

who will not comply. As the Court recognized in its Order, Defendant has demonstrated the

“control [it] can exercise over its affiliates if it so chooses.” ECF 67 at 18.

         Further, Defendant’s argument is inconsistent with its prior position as set forth in its

Opposition to Renewed Motion for Preliminary Injunction. See ECF 62. When facing the motion

originally, Defendant did not argue that it could not comply with the proposed injunction (whose

language was more onerous than the version entered by the Court), but simply, that compliance

would cost around $49,000. See ECF 62 at 17-18 (“Click Sales would need to substantially

modify its business operations and develop technology systems that it does not currently have to

ensure that any commercial emails sent by its millions of accounts registered to vendors or

affiliates are only sent through Click Sales’ servers, allowing it to comply with Plaintiff’s

requested injunction. The cost to generate a plan for implementation, not counting any costs to

build and maintain the platform, would cost at least $49,000.”) (citations omitted). This is a

nominal sum for a company the size of Defendant and is not irreparable harm. Accordingly,

Defendant has not met its burden in showing that it faces irreparable harm in the absence of a

stay.

         B.     XMission will incur significant harm if the Injunction is stayed.

         As this Court recognized in its Order, XMission incurs daily harm and faces irreparable

injury from Defendant’s actions. See ECF 67 at 19 (recognizing the evidence that XMission “has


                                                   5
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 6 of 12




expended substantial resources and time into combating spam emails from [Defendant] and its

affiliates” and received over 30,000 complaints regarding [Defendant’s’ and its affiliates’

emails”). The fact that XMission may face similar harm from third parties’ actions does not

make this finding any less true. Further, there is no evidence of such harm in the record and

Defendant’s arguments are pure speculation. While it is true that “the injunction does not relieve

XMission of the need to maintain the identified servers and filtering technology,” (See ECF 73 at

14) it does eliminate the need to spend man hours identifying and addressing ClickBank emails

which are particularly tricky and have caused unique harm to XMission. Further, Defendant’s

argument entirely this misconstrues the standard. It is not, as Defendant suggests, an analysis of

the percentage of XMission’s harm for which the Defendant is responsible; rather, the standard

simply asks if there will be an “absence of harm to opposing parties if the stay or injunction is

granted.” McClendon, 79 F.3d at 1020. XMission and its customers have received over 400

ClickBank emails since the Court entered the Injunction. Tellingly, a number of these email were

sent directly from Defendant (i.e., from email addresses containing the @clickbank.com or

similar suffix). See Example Email included as Exhibit A hereto. Each of these emails

contributes to the ongoing harm to XMission that this Court recognized in its Order. Therefore,

XMission will undoubtedly be harmed even further if the Injunction were stayed, and not only by

Defendant’s affiliates, but by Defendant directly.

       The fact that the post-injunction emails include emails directly from Defendant belies the

argument that Defendant’s concern is with its ability to implement the order with respect to its

affiliates. Simply, Defendant comes to the Court with unclean hands. Defendant appears to seek

a stay so that it can continue to engage in unlawful conduct that is easily within its ability to stop.


                                                  6
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 7 of 12




       C.      There is no risk of harm to public interest by maintaining the Injunction.

       Denying a stay of the Injunction poses no risk to the public. Defendant again returns to

the argument that the Court’s Injunction prevents protected commercial speech in violation of

the First Amendment. This argument is no more persuasive in Defendant’s Motion than it was in

its opposition to the Injunction. As discussed at length in Section II(A), Defendant’s emails to

XMission users are not constitutionally protected speech, so there is no public interest in staying

the Court’s order enjoining them.

       While there is no risk of harm to the public by the Injunction, the opposite is true: staying

the Injunction threatens the public interest by allowing Defendant to continue to blatantly violate

the CAN-SPAM Act. As the Court recognized in its Order, “XMission’s efforts to stop spam and

unwanted emails for itself and its customers is within the public interest.” See ECF 78 at 19.

Accordingly, Defendant has not met its burden as to the public risk element.

       D.      Defendant has not met its burden on the three harm factors sufficient to
               invoke the lesser “serious legal question” standard and has not shown a
               likelihood of success on the merits.

   1. Defendant has not shown it is likely to succeed on the merits.

       The Court only applies the “serious legal question” where the party has successfully

demonstrated the three other “harm” factors. Although failing to show one factor would be

sufficient to prevent the application of this lesser standard, Defendant has failed to meet its

burden on any of the three factors. Moreover, Defendant has not made a showing that it is likely

to succeed on the merits of its appeal.

       Defendant’s argument that it is likely to succeed on question of whether it “initiated” the

emails at issue under the CAN-SPAM Act is, almost verbatim, the same argument it made in its


                                                  7
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 8 of 12




Opposition to Plaintiff’s Renewed Motion for Preliminary Injunction. See generally ECF 62. The

Court expressly addressed and rejected these arguments in its Order, finding that Defendant is

likely an “initiator” under the Act and that the Court could properly exercise personal jurisdiction

over Defendant. See generally ECF 67. For the same reasons set forth in the Court’s Order, it

should reject the arguments in Defendant’s current Motion.

       Similarly, Defendant’s argument as to the likelihood of success on the issue of personal

jurisdiction are the same arguments made in its Motion to Dismiss the First Amended Complaint

(see ECF 49), all of which the Court rejected in its Order. Defendant does set forth one new

argument regarding the legal principle of pendent jurisdiction in its Motion. See ECF 73 at 18–

19. In sum, Defendant argues that XMission’s claims involving emails sent directly from

Defendant and those sent from Defendant’s affiliates constitute separate claims, and that this

Court could only possibly assert jurisdiction over the claims involving emails sent from

Defendant. See id. However, the actual identify of the person who clicked send on the email is

not what makes a “claim.” The relevant inquiry is what party “initiated” the emails as defined by

the CAN-SPAM Act. And further, the CAN-SPAM Act expressly states that more than one

person can be considered to have initiated a single email. See 15 U.S.C. § 7702(9).

       Here, XMission alleges that Defendant initiated all emails at issue—either by actually

sending or by procuring their transmission—and therefore the claims are not separate for

purposes of personal jurisdiction. Based on the above, Defendant has not satisfied its burden of

demonstrating a likelihood of success on the merits of its appeal.




                                                 8
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 9 of 12




   2. Alternatively, the legal questions posed by Defendant’s appeal do not warrant a stay.

       Assuming, arguendo, that the Court applies the lesser standard as to this factor,

Defendant’s appeal does not present a serious legal question that would warrant a stay.

Defendant cites to two allegedly serious legal question for this factor. The first is whether a party

initiates an email “where it does not originate or transmit the email, pay or provide consideration

to induce another to do so, and lacks actual knowledge of the email.” Defendant claims that the

Court’s Order finds Defendant to be an initiator “despite these circumstances.” See ECF 73 at

14. However, the Order does not hold this in any way. The Court found both that Defendant

provides its affiliates a means to profit from sending the illicit emails—i.e., through its affiliate

program—and that Defendant had actual knowledge that these emails were reaching Utah since

2012. See ECF 67 at 17–18. This satisfies the explicit language of the CAN-SPAM Act and does

not pose a serious legal question.

       The second legal question Defendant proffers is whether “a district court may exercise

specific personal jurisdiction over a defendant based only on emails received in the forum state.”

ECF 73 at 15. Defendant claims that the Tenth Circuit holding in Shrader v. Biddinger and the

United States Supreme Court’s holdings in Walden v. Fiore and Bristol-Myers Squibb Co. v.

Superior Court of Cal., San Francisco Cty. directly contradict this Court’s holding in the Order.

See id. However, the Court’s Order is entirely consistent with these holdings, and in fact is

supported by the Shrader holding. Walden and Bristol-Myers involve physical conduct that the

defendants conducted entirely in a different state. See Walden, 571 U.S. 277, 288–89 (finding

that the defendant never “contacted anyone in, or sent anything or anyone to [the forum state]);

Bristol-Myers, 137 S. Ct. 1773, 1782 (finding that the plaintiffs “are not [forum state] residents


                                                   9
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 10 of 12




and do not claim to have suffered harm in [the forum state]”). Moreover, the Tenth Circuit in

Shrader held that emails sent to a plaintiff are sufficient to establish personal jurisdiction if the

plaintiff also shows that “the defendant . . . knew where the recipient was located.” 633 F.3d

1235, 1247–48 (10th Cir. 2011). The Court’s exercise of personal jurisdiction over Defendant

was based not only on Defendant’s sending emails to XMission’s users in Utah, but also on

Defendant’s knowledge that it was sending emails to Utah citizens. See ECF 67 at 8. Where the

Court’s holding on this issue does not violate established law, and is in fact supported by Tenth

Circuit precedent, Defendant’s legal question on appeal is not serious enough to warrant a stay.

          Accordingly, Defendant has failed to meet its burden in either proving a likelihood of

success on the merits or that its appeal poses a serious legal question such that this Court should

grant a stay of the Injunction.

   III.      IF THE COURT DECIDES TO STAY THE INJUNCTION, IT SHOULD REQUIRE
             DEFENDANT TO POST A BOND IN THE AMOUNT OF AT LEAST ONE
             MILLION DOLLARS.

          If this Court decides to grant Defendant’s request for a stay, the Court should also require

Defendant to post a bond in the amount of at least $1,000,000. Rule 62(d) allows the Court to

grant a stay on “terms for bond or other terms that secure the opposing party’s rights.” Here, an

appropriate bond to secure Plaintiff’s rights pending appeal is the amount of the probable

statutory penalty that applies to Defendant’s continued conduct.

          The CAN-SPAM Act assigns a different statutory penalty to different types of violations.

XMission has alleged violations in the emails of various provisions of the statute including

header violations (i.e. § 7704(a)(1)), content violations (i.e., § 7704(a)(5)), and opt-out violations

(i.e., § 7704(a)(4)). Given the tens of thousands of emails received to date, and the fact that


                                                   10
     Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 11 of 12




emailing continues despite the Injunction, the statute entitles XMission to damages in an amount

well in excess of $1,000,000. However, as the Injunction seems to address Defendant’s failure to

cease emailing, such claims are likely governed by 7704(a)(5), which damages are capped at

$1,000,000 (excluding a finding of aggravated damages which allows trebling). See 15 U.S.C. §

7706 (g)(3)(B). While damages for the emails (when including header and content violations and

aggravating factors (e.g., violation of an Injunction)) will far eclipse $1,000,000, a bond of at

least $1,000,000 is reasonable.

                                           CONCLUSION

       Based on the foregoing reasons, Plaintiff requests that this Court deny Defendant’s

Motion for Stay Pending Appeal or, alternatively, require that Defendant post bond in the amount

of at least $1,000,000 to obtain a stay.

       DATED this 21st day of May 2019.

                                                      DURHAM JONES & PINEGAR, P.C.

                                                      /s/ Jordan K. Cameron
                                                      Jordan K. Cameron
                                                      Attorneys for Plaintiff




                                                 11
    Case 2:17-cv-01287-DAK-PMW Document 80 Filed 05/21/19 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I certify that on this 21st day of May, 2019, I caused a true and correct copy of the
foregoing to be filed with the Clerk of the Court using the CM/ECF system and/or email which
sent notification of such filing to the following:

       Jason A. McNeill
       Brian E. Lahti
       MCNEILL VONMAACK
       175 South Main Street, Ste 1050
       Salt Lake City, UT 84111

       Tyler G. Newby
       Sapna S. Mehta
       FENWICK & WEST LLP
       555 California Street
       San Francisco, CA 94104




                                                  /s/ Kim Altamirano
                                                  Kim Altamirano




                                             12
